J-S09025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL GREGOR                              :
                                               :
                       Appellant               :   No. 2489 EDA 2019

               Appeal from the PCRA Order Entered July 30, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0000238-2008,
                           CP-46-CR-0008845-2010


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                                 Filed: March 20, 2020

        Daniel Gregor appeals from the order, entered in the Court of Common

Pleas of Montgomery County, dismissing as untimely his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We

quash.

        On July 8, 2008, Gregor entered a negotiated guilty plea to one count

of possession with intent to deliver (PWID),1 and the court sentenced him to

three years’ probation (Docket # CP-46-CR-0000238-2008). On October 28,

2009, the court sentenced him to 4 to 12 months’ imprisonment for a


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(3).
J-S09025-20



probation violation (also indexed at Docket # CP-46-CR-0000238-2008). On

October 27, 2011, Gregor entered an open guilty plea to involuntary deviate

sexual intercourse (IDSI) with a child under thirteen,2 (Docket # CP-46-CR-

0008845-2010), and he stipulated to a probation violation in the matter

indexed at CP-46-CR-0000238-2008. On January 30, 2012, at Docket # CP-

XX-XXXXXXX-2010, the court sentenced Gregor to 7½ to 15 years’

imprisonment for IDSI and a concurrent sentence of 3-6 years’ imprisonment

for the probation violation.

        Gregor did not file a direct appeal. On March 13, 2019, Gregor file a pro

se PCRA petition. The court appointed counsel, who filed a Turner/Finley3

“no-merit” letter and a petition to withdraw.      On July 3, 2019, the PCRA

determined Gregor’s petition was untimely and issued notice of intent to

dismiss pursuant to Pa.R.Crim.P. 907. Gregor filed a response. The court,

finding no issues entitled Gregor to relief or required a hearing, dismissed the

petition by order dated July 30, 2019. In its order, the PCRA advised Gregor

of his appellate rights as follows: “Defendant is hereby advised of his right to

appeal the dismissal of his PCRA Petition, either pro se or through privately

retained counsel, to the Superior Court of Pennsylvania within thirty (30) days


____________________________________________


2   18 Pa.C.S.A. § 3123(b).

3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (1988) (en banc).




                                           -2-
J-S09025-20



of the date of this Order.” Order, 7/30/19.4 This timely appeal followed on

August 29, 2019.5

       Gregor filed a single notice of appeal from an order that resolved issues

relating to two different docket numbers.        On January 3, 2020, this Court

issued a rule to show cause why the instant appeal should not be quashed

pursuant to Commonwealth v. Walker, 185 A.3d 969, 976 (Pa. 2018).

Gregor filed a timely response, explaining he is not “lettered in the law.”

Response to Rule to Show Cause, 1/15/20.6

       In Walker,



____________________________________________


4 We recognize that in Commonwealth v. Stansbury, 219 A.3d 157 (Pa.
Super. 2019), our Court declined to quash an appeal where a defendant filed
one notice of appeal listing two docket numbers. Id. at 158. In that case,
the trial court advised a pro se defendant to file “a written notice of appeal to
the Superior Court” from a single trial court order listing multiple docket
numbers under one caption. Id. at 159 (emphasis in original). Our Court
concluded that the defendant had been misinformed by the trial court, which
amounted to a “breakdown in the court system” and excused the defendant’s
lack of compliance with Walker.         Id. at 160.       Instantly, and unlike
Stansbury, we discern no “misstatements” in the PCRA court’s notice of
appellate rights and, therefore, we find no “breakdown in court operations[.]”
Id. at 159.

5 We note Gregor’s brief does not include a Statement of Questions Involved,
as required by Pa.R.A.P. 2116, but appears to challenge PCCA counsel’s
effectiveness. His brief contains various other substantial defects. See
Pa.R.A.P. 2101. Although we are willing to construe liberally materials filed
by a pro se litigant, pro se status generally confers no special benefit upon an
appellant. See Commonwealth v. Tchirkow 160 A.3d 798 (Pa. Super.
2017); Commonwealth v. Adams, 882 A.2d 496, 497–98 (Pa. Super. 2005).

6 On January 30, 2020, this Court discharged the rule to show cause and
referred the matter to the merits panel. Order, 1/30/20.

                                           -3-
J-S09025-20


      our Supreme Court held–unequivocally–that “prospectively,
      where a single order resolves issues arising on more than one
      docket, separate notices of appeal must be filed for each case.”
      [Walker, 185 A.3d] at 971 (emphasis added). The Supreme
      Court observed that the Official Note to Rule 341 of the
      Pennsylvania Rules of Appellate Procedure “provides a bright-line
      mandatory instruction to practitioners to file separate notices of
      appeal,” and accordingly, determined that “the failure to do so
      requires the appellate court to quash the appeal.” [Id.] at 976-77
      (emphasis added). Because this mandate was contrary to decades
      of case law, the Supreme Court specified that the requirement
      would apply only to appeals filed after June 1, 2018, the date
      Walker was filed. Id.

Commonwealth v. Nichols, 208 A.3d 1087, 1089–90 (Pa. Super. 2019).

      In Nichols, this Court quashed because the appellant included multiple

docket numbers on single notice of appeal. Id. at 1090. We concluded that

quashal was required, even though the appellant was appealing from a PCRA

court order that also listed multiple docket numbers. Id. at 1089-90. Here,

Gregor listed two docket numbers on his single notice of appeal; his notice of

appeal, dated August 29, 2019, was filed over one year after Walker.

Accordingly, although the PCRA court’s order dismissing his petition also listed

two docket numbers, we are constrained to quash the instant appeal.

Walker, supra; Nichols, supra. See Commonwealth v. Williams, 206

A.3d 573 (Pa. Super. 2019) (quashing pro se PCRA petitioner’s single appeal,

“in accordance with Rule 341 and Walker,” because it was filed on June 5,

2018, and listed multiple docket numbers).

      Appeal quashed.




                                     -4-
J-S09025-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2020




                          -5-